Citation Nr: 0215955	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  98-00 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for night sweats, due 
to undiagnosed illness.  

2.  Entitlement to service connection for dizziness, 
headaches, and muscle pain and twitching, characterized as 
chronic fatigue syndrome, due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from May to August 1982 and 
from September 1990 to May 1991, plus additional unverified 
service in the Army Reserve and Army National Guard.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in June 1997 which reopened, but denied, the 
veteran's claim for service connection for a respiratory 
disorder and denied his claims for service connection for 
plugged ears and headaches.

A rating decision in November 1997 also denied service 
connection for joint pain, muscle pain and twitching, a skin 
rash, night sweats, and a liver condition.  In April 1999, 
another rating decision concluded that new and material 
evidence had not been presented to reopen the veteran's claim 
for service connection for a right heel condition.

In August 2000, the Board granted service connection for skin 
rash and denied service connection for a respiratory 
disorder, for joint pain, and for plugged ears.  The Board 
also denied an earlier effective date for grant of service 
connection for diarrhea, and denied a rating higher than 10 
percent for diarrhea.  The Board also determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a right heel condition.  Thus, those 
issues are no longer before the Board.  

The August 2000 Board decision remanded a claim of service 
connection for night sweats and a claim of service connection 
for symptoms of chronic fatigue syndrome, including 
dizziness, headaches, and muscle pain and twitching.  
Additional development was requested and completed by the RO.  

The August 2000 Board decision also referred some additional 
unaddressed claims of entitlement to service connection for 
symptoms such as chest pain/rib soreness, light/sound 
sensitivity, and anxiety/nervousness, claimed due to 
undiagnosed illness.  It does not appear that the RO has 
undertaken any action on those claims.  Thus, they again are 
referred to the RO for appropriate action. 

Recent medical evidence suggests that service-connected 
disabilities might prevent the veteran from securing or 
following a substantially gainful occupation.  Thus, the 
issue of a total disability rating for compensation purposes 
based on individual unemployability is raised.  This is 
referred to the RO for appropriate action

The veteran testified before the undersigned member of the 
Board in August 2002.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf war era.  

2.  Chronic night sweats due to undiagnosed illness are 
compensably disabling.  

3.  Chronic dizziness, headaches, and muscle pain and 
twitching (all characterized as chronic fatigue syndrome), 
due to undiagnosed illness are compensably disabling.


CONCLUSIONS OF LAW

1.  Chronic night sweats due to undiagnosed illness were 
incurred in active service.  38 U.S.C.A. §§ 1117, 5107 (West 
Supp 2002); 38 C.F.R. § 3.317 (2001).

2.  Chronic fatigue syndrome due to undiagnosed illness was 
incurred in active service.  38 U.S.C.A. §§ 1117, 5107 (West 
Supp 2002); 38 C.F.R. § 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's DD-214 reflects that he served in the Southwest 
Asia Theater of Operations during the Gulf War.  The 
veteran's service medical records do not reflect any 
complaints or abnormal clinical findings relevant to the 
instant claims.

Private medical records show that the veteran was seen in 
June 1992 with the complaint of having been sick for 4 days, 
feeling achy all over, with vomiting, diarrhea every 15 
minutes, and crampy, sharp stomach pain.  No abnormal 
clinical findings were noted.  Diarrhea was diagnosed. 

The veteran applied for VA benefits in June 1992, reporting 
exposure to oil smoke, a bronchial condition, intermittent 
diarrhea, and a bruised right heel.
 
A private medical report dated in November 1992 reflects that 
the veteran was seen in August and September 1992 for flu-
like symptoms and was treated with steroids and antibiotics.  
The examiner noted that complaints of ear fullness were not 
associated with headaches.  The veteran had a 2-week history 
of headaches that were improved with aspirin.  The veteran 
graded the headache pain as 8/10; the headaches did not 
interfere with sleep.  The veteran also reported that he had 
"night sweats" a month ago.  Laboratory studies showed mild 
elevation in the veteran's liver function studies.  Testing 
for Epstein-Barr virus was equivocal.  The veteran was seen 
again approximately 2 weeks later, at which time he indicated 
that he was slightly better than before.  He reported neck 
pain and headache in the mornings, and sporadic throughout 
the day.  The examiner reported that the liver function tests 
were improving, but still not normal.  

A January 1993 record reflects the veteran's complaint of 
continuing headaches and ear fullness.  The examiner noted 
continued improvement in the laboratory studies, indicative 
of resolving Epstein-Barr virus infection.

In December 1992, the veteran was afforded VA compensation 
examinations during which he reported a one and half month 
history of headaches with joint, neck, and back pain.  An 
examiner concluded that there was no evidence of infection 
but cautioned that further examination might be necessary if 
the headaches continued. 

On evaluation by VA in February 1993, the veteran reported 
many symptoms including constant headaches in September 1992.  
A work- up, including computerized tomography (CT) scan, was 
reportedly negative and ophthalmology and ear, nose, and 
throat evaluations were also unrevealing. 

During a March 1993 VA clinic visit, the veteran stated that 
most of his symptoms had improved, except for his headaches.  
The examiner noted that the physical examination was within 
normal limits.  In October 1993, the veteran indicated that 
he continued to have headaches.  

The veteran underwent VA neurological evaluation in November 
1993.  He veteran reported that his headaches occurred 2-3 
times per week.  He reported that although his headaches were 
previously associated with photophobia, he no longer was 
troubled by that symptom.

In July 1994, the veteran was evaluated for various symptoms 
at the Cleveland Clinic.  The report notes a history of 
headaches and other symptoms.  He reportedly started having 
joint pains, mainly of the right ankle, followed by tightness 
in his chest.  He indicated that a red spot had appeared on 
his right thigh which got bigger and lasted for about a year, 
then slowly faded away.  The veteran remembered that the spot 
was raised and painful and that it appeared after camping 
with the Army in the woods in Pennsylvania; however, he did 
not recall being bitten by any insect, such as a tick.  He 
reported that he then started having low grade fevers, 
accompanied by night sweats for about 2 weeks.  Then he 
noticed a red rash on his legs that spread to his abdomen and 
lasted for a few months.  Three days prior to his visit to 
the Cleveland Clinic, the veteran noted the onset of left-
sided neck pain, but denied any fever, sweats, or sore 
throat.  He indicated that he felt fatigued all the time, and 
no matter how much sleep he got, he did not feel well.  He 
also reported headaches, non-specific joint pains, and other 
symptoms.  The joint and neurological examinations were 
normal.  The examiner reported that a laboratory evaluation 
for Lyme disease and leishmaniasis was negative.  Serology 
for toxoplasmosis was positive, although the significance of 
that finding was unclear.  Liver function tests remained 
elevated.  In August 1994, Dr. Mossad of the Cleveland Clinic 
concluded that they were not able to explain the veteran's 
symptoms.

A private chiropractor's treatment records in July 1994 note 
the veteran's complaint of headaches; polyarticular migratory 
joint pains in his arms, neck, low back, hips, and knees; 
intermittent rashes on his arms, chest, and back that usually 
went into remission after 5-10 days; and reflect the 
veteran's report that his strength and stamina had generally 
decreased over the previous year and a half.

A private physician, whom the veteran had seen for the first 
time in November 1994, wrote that he had evaluated the 
veteran for Lyme disease.  The veteran stated that he 
remembered a bite on his right thigh.  Examination in 
November 1994, however, was unremarkable.  Records dated in 
December 1994 and January 1995 reflect complaints of 
intensified headaches and pain in his joints, ribs, hip, and 
middle and lower back, as well as a sore on the wrist.

Another private physician's records, dated in March 1995, 
reflect a diagnosis of seronegative Lyme disease, Epstein- 
Barr virus.  In May 1995, that physician noted that the 
veteran complained of muscle aches, plugged ears off and on, 
and very bad fatigue, but no sweats or chills.  A June 1995 
report notes the veteran's three main symptoms as headaches 
(which were reportedly better), fatigue and ears tingling, 
and often "feeling weird".  

A private chiropractor's records reflect visits from October 
1995 to April 1996.  The veteran complained of pain on his 
right side under his shoulder blade and left sided headaches.  
The headaches had been present for 3 years and right-sided 
pain had begun within the previous month.  His pains bothered 
him daily.  The only clinical findings reported by the 
chiropractor showed limited range of motion of the cervical 
and lumbar spine.

A private physician noted the veteran's complaint of pain in 
the sole of his left foot in August 1996.  The doctor had a 
long discussion with the veteran about "Gulf War Illness," in 
light of his symptoms of fatigue, headaches, and other 
symptoms.  Antibiotics were again prescribed.

In November 1996, the veteran underwent another VA general 
medical examination.  The examiner noted that headaches had 
started in October 1992 and that the veteran typically took 
Excedrin for them.  The examiner noted that a previous CT 
scan and a magnetic resonance imaging (MRI) study of the 
veteran's brain had been negative.  Liver enzymes had 
reportedly been elevated during the previous few years, 
although a liver ultrasound was negative.  His posture was 
erect and his gait was normal.  Examination of the head and 
neck was normal.  Liver function tests were reported to be 
within the normal range.  The diagnoses were chronic 
headaches, nasal congestion with bilateral Eustachian 
blockage, probable internal hemorrhoids, and abdominal 
obesity.  The examiner could not determine the etiology of 
the veteran's headaches and he was referred to the neurology 
and ear, nose, and throat clinics for further evaluation.

On gastrointestinal examination in November 1996, it was 
noted that the veteran reported nausea with his headaches.  
The examiner noted that there was no history of ulcer 
symptoms.  The examiner's diagnoses were apparent past 
history of Giardiasis with treatment and a history of chronic 
intermittent diarrhea; no digestive pathology was found.


In March 1997, the veteran was again seen in the VA 
neurological clinic for evaluation of his headaches.  He 
reported that the headaches were left-sided, beginning retro-
orbitally and radiating occipitally.  He described their 
intensity as 6/10, relieved by Excedrin.  The headaches were 
not associated with visual symptoms; photophobia that 
occurred on multiple occasions in 1992 was no longer present.  
The examiner noted the veteran's other "numerous" somatic 
complaints, "such as rash, arthralgia, myalgia, night-sweats 
in 1992 [for] one week ([tuberculin] test [negative])."  The 
examination at that time was essentially normal.  The 
examiner's assessment was that the veteran's headaches 
originally appeared to be migraine, but were now 
"tension/rebound."

In March 1997, a VA examiner reiterated the veteran's 
headache history.  The assessment was mixed migraine/muscle 
tension headaches complicated by analgesic over-usage.  The 
examiner was unable to relate the headaches to the multiple 
other somatic complaints that the veteran had attributed to 
Gulf War Syndrome.

Another VA neurological compensation examination, which was 
conducted in April 1997, was essentially normal.  The 
examiner commented that the veteran's headaches, as 
described, appeared to be migrainous in nature, although he 
now had many features of an analgesic rebound headache.

A June 1997 rating decision denied service connection for 
headaches, joint and muscle pain, rashes, night sweats, among 
others.   Subsequent RO determinations addressed other issues 
on appeal, including service connection for dizziness and 
chronic fatigue syndrome.

A July 1997 private clinic report notes the veteran's 
complaint of body aches, fullness in his head and ear, and 
occasional cough for the previous 7 days.  The examiner 
recorded "tender sinus" and "swollen canal," but also 
indicated that the veteran's tympanic membrane and lungs were 
"clear."  Antibiotics were prescribed.  The examiner noted 
"Gulf War Illness."

In July 1997, another private physician noted complaints of 
light to heavy, daily, left-sided headaches, slightly plugged 
ears, and chest pain.  It was noted that the veteran was very 
short of breath.  An erythematous rash was reported at the 
base of the neck posteriorly.  The neurological examination 
was "relatively negative." 

In July and September 1997, several additional VA 
examinations were conducted.  A general medical examiner 
noted the veteran's history of night sweats over a 6-month 
period, now infrequent, that seemed to resolve on their own, 
although the veteran indicated that he could break out in a 
sweat without much exertion.  He reported that he "yawns a 
lot without being overly tired out."  He stated that he had 
multiple and migratory joint pain, generalized weak and achy 
feelings, and especially weakness of his legs.  He had 
chronic ear congestion.  The veteran's lungs were clear to 
percussion and auscultation and there was no cough.  No 
abnormal clinical findings were reported on examination of 
the abdomen.  The examiner found no functional orthopedic 
defects.  The endocrine system was normal, as was the 
neurological system.  The diagnoses included resolved night 
sweats.

On gastrointestinal examination, no abnormal clinical 
findings were reported.  Liver function tests showed that one 
enzyme level was minimally elevated.  An ear, nose, and 
throat (ENT) examiner indicated that examination of the 
veteran's ears showed no abnormal clinical findings.  

On orthopedic examination, the veteran reported that he had 
bilateral knee pains at times, that the arch of each foot 
hurt, and that pains in his shoulder blades and all fingers 
would come and go.  He denied any history of trauma or 
treatment for his joint pains.  A private physician had 
recently prescribed an anti-inflammatory medication for his 
achy legs and VA had previous treated him on occasion with 
Doxycycline (an antibiotic).  The veteran stated that his 
pains "come and go" and that his left foot hurt every day for 
6-12 months, but that lately his foot bothered him less 
frequently.  The clinical examination was completely normal.  
The examiner's assessment was multiple joint pain with no 
diagnosis found.

During a July 1997 VA compensation and pension examination of 
the muscles, the veteran indicated that beginning around 1992 
he started having muscle spasms and a gradual onset of 
bilateral thigh pain.  He also stated that "I can get some 
various muscle twitches for 5 seconds or 10 seconds tops.  I 
did have eyelid spasms for a while [after] coming back [from 
the Gulf,] but only once in a while does that seem to happen 
[now]."  The examiner reported no abnormal clinical findings 
and the assessment was "Undiagnosed muscle pain.  No etiology 
found."

In February 1998, the veteran testified before an RO hearing 
officer that his headaches chronically affected the side of 
his face.  He recalled complaining of dizziness shortly after 
returning from Desert Storm, which was treated with 
antibiotics.  He felt that his symptoms snowballed after 
taking antibiotics.  He reported treatment at various places 
and stated that he would attempt to submit any available 
records.  At the hearing, the veteran filed a notice of 
disagreement to denial of service connection for joint pain, 
muscle pain, night sweats, and other symptoms claimed due to 
undiagnosed illness. 

In March 1998, Dr. Joseph A. Joseph noted treatment from 1992 
to 1995 and felt that although Lyme disease had earlier been 
considered as a possible diagnosis for many physical 
complaints and symptoms, the tests that had been performed 
essentially ruled out Lyme disease and the veteran eventually 
left his care undiagnosed.  

The veteran's father wrote in April 1998 that the veteran had 
debilitating symptoms that began months after his return from 
service in Saudi Arabia and that he was unable to work 
because of his various problems.


The veteran was hospitalized and evaluated at a private 
facility in May 1998.  A Dr. Hyman noted that the veteran's 
primary complaints were tiredness, loss of stamina, weakness, 
sleepy drowsy, loss of concentration, mental confusion, 
chills, fevers, night sweats and hot flashes, weight gain of 
about 50 pounds, dizziness when he stands upright, headaches, 
largely left-sided and they occur 2-3 times a day.  The 
headaches were relieved by Excedrin.  Occasional blurred 
vision, sore throat, sinusitis and postnasal drip, tightness 
in his chest, chest pain, cough, shortness of breath on the 
least exertion, stomach discomfort or heartburn, nausea and 
vomiting and vomiting up blood were also reported.  
Difficulty or discomfort in urination, charley-horse cramps 
at night, pains in his joints, in the neck, back, shoulders, 
hands, fingers, ankles, and toes were mentioned.  Dr. Hyman 
indicated that a neurological examination was normal and, in 
a July 1998 letter, concluded that the veteran "suffers the 
illness that has affected thousands of Veterans who served in 
the Desert Storm Campaign, the so-called Desert Storm 
Illness."  The letter notes that the veteran was receiving 
medication in a research study.  Dr. Hyman also that the 
veteran had "the Chronic Fatigue Syndrome as well as other 
manifestations."

Additional VA examinations were conducted in December 1998 
and January and February 1999.  A VA orthopedic examiner at 
Butler VA Medical Center indicated that the veteran was quite 
vague about his current complaints.  It was the examiner's 
impression that the veteran had vague subjective complaints, 
with normal laboratory studies, normal X-rays, and a normal 
examination.  There was no evidence of any musculoskeletal 
pathology.  The examiner further commented that there was no 
evidence that any of the veteran's complaints lead to 
functional impairment in light of the unremarkable X-rays, 
laboratory studies, and examination.

In December 1998, the veteran underwent a VA compensation and 
pension examination for chronic fatigue syndrome.  During the 
examination, he reported that he hadn't felt good since Fall 
1992, and that he felt tired and sluggish with multiple joint 
pains, headaches, and ear congestion.  The examiner indicated 
that the veteran had several manifestations required for a 
diagnosis of chronic fatigue syndrome, i.e., flu- like 
symptoms that had come and gone beginning shortly after his 
return from the Gulf; a history of a low grade fever; 
generalized muscle aches or weakness that would come and go; 
fatigue lasting 24 hours or more after exercise; headaches; 
migratory joint pains; and agitation and "aggravation" that 
he had several physical disorders that had remained 
undiagnosed.  The examiner opined that the veteran met the 
requirement of the new onset of debilitating fatigue that was 
severe enough to impair average daily activity to less than 
50 percent of his pre-illness activity level for at least 6 
months and that other clinical conditions that might produce 
similar symptoms had been excluded.  The examiner gave a 
diagnosis of chronic fatigue syndrome.

On neurological examination, the examiner noted the veteran's 
report of headaches that occurred 2-3 times a day.  
Medication had produced no response.  The examiner's 
diagnosis was mostly tension headaches that started after the 
Gulf War.

X-rays obtained in December 1998 reportedly showed a chronic, 
non-united fracture of the scaphoid bone of the left wrist, 
with probable avascular necrosis, as well as degenerative 
joint disease of the left radiocarpal joint; no abnormalities 
on chest x-ray; degenerative disk disease of the lower 
cervical spine; mild degenerative joint disease of the left 
first metatarsophalangeal joint; and no radiographic 
abnormalities of either shoulder.

Evaluations of the veteran's gastrointestinal system were 
conducted in February 1999.  The examiners noted that the 
veteran had been treated for Giardiasis in December 1992, but 
that repeated stool studies since December 1992 had been 
negative for ova and parasites, as had tests for hepatitis, 
Brucellosis, Leishmaniasis, and Lyme disease.  A test for 
toxoplasmosis was positive, but it was unclear when the 
veteran might have been exposed to the toxoplasmosis.  The 
Epstein-Barr titer was elevated in February 1995 and he 
complained of being fatigued.  The examiners indicated that 
the veteran's liver function tests had been slightly elevated 
since December 1992, including an elevated ammonia level 
which was thought to be due to alcohol intake.  The veteran 
also described cramping abdominal pain that was worse when he 
had diarrhea; however, physical examinations were essentially 
negative.  None of the blood chemistry values (including 
liver function tests) was identified as abnormal.  The 
examiners did not provide any diagnosis.

Additional private medical records note treatment for a 
variety of symptoms since 1991.  In August 1997, in light of 
the veteran's various and numerous complaints, an examiner's 
diagnoses included somatoform disorder versus Gulf War 
Syndrome.

In April 1999, Dr. Hyman reported that the veteran had been 
diagnosed with "the classic Desert Storm Illness now 
recognized by the Department of Defense".  

In February 2000, Dr. Hyman opined that the veteran had 
chronic fatigue syndrome that began as a result of service in 
the Persian Gulf.  Dr. Hyman noted that the veteran had 
several headaches per day, muscle aches and cramping, joint 
aches, and several other symptoms.  

In April 2000, the veteran underwent a VA Persian Gulf Pilot 
examination, which consisted of a series of evaluations.  No 
definite diagnoses were rendered for the symptoms on appeal; 
however, one doctor felt that the veteran had dysautonomia, 
which contributed to his fatigue.  

In August 2000, the Board remanded the issues on appeal for 
an additional examination and medical opinion.  

In November 2000, the veteran's VA treating physician wrote a 
letter in support of the veteran's claims.  The doctor had 
cared for the veteran since April 1998.  The doctor noted 
that the veteran had undergone extensive multiple evaluations 
to search for the cause of his chronic fatigue, headaches, 
and joint discomfort and that no cause had been found. 

In November 2000, Dr. Randy Kreider reported that the veteran 
did not have chronic fatigue syndrome on the basis that he 
had no lymphadenopathy.  The doctor felt that the veteran's 
cluster of symptoms were all due to exposure to some type of 
exposure, possible bacterial, encountered during the Gulf 
War.  

In December 2000, the veteran's father wrote another letter 
in support of the veteran's claims.  

In March 2001, the RO sent a letter to the veteran informing 
him of the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 
and 5126, and codified as amended at 5102, 5103, 5106 and 
5107 (West Supp. 2001)).

The veteran underwent a VA Gulf War Guidelines compensation 
and pension examination and a chronic fatigue syndrome 
compensation and pension examination in April 2001.  The 
examiner reviewed the claims file.  The veteran currently had 
one or two night sweats per week.  The examiner stated that 
based on 21 years of medical experience as a physician's 
assistant, the veteran had chronic fatigue syndrome symptoms 
of unknown etiology and that there appeared to be no clinical 
data that would support a diagnosis or other reason for his 
night sweats.

A VA physician reported in July 2002 that despite extensive 
multiple evaluations, no cause of the veteran's chronic 
fatigue, headaches, and joint discomfort had been found.  

II. Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran has been provided with numerous VA examinations 
to determine the nature and extent of his claimed symptoms 
and to obtain competent medical opinions, based on the 
record, as to the etiology of those symptoms.  He and his 
representative have been provided with a statement of the 
case and supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the veteran to prevail on the claim.  In a March 2001 
letter, the RO notified the veteran of the evidence needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  This letter gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  There is no identified evidence that 
has not been accounted for and the veteran's representative 
has been given the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).

VA compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to veterans who exhibit objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms listed in this regulation provided that such 
disability became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more.  For purposes 
of this regulation, signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to: (1) fatigue (2) signs or symptoms involving skin 
(3) headache (4) muscle pain (5) joint pain (6) neurologic 
signs or symptoms (7) neuro-psychological signs or symptoms 
(8) signs or symptoms involving the respiratory system (upper 
and lower) (9) sleep disturbances (10) gastrointestinal signs 
or symptoms (11) cardiovascular signs or symptoms (12) 
abnormal weight loss (13) menstrual disorders.  "Objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The 6-
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
Supervening conditions, willful misconduct or affirmative 
evidence that the condition was not incurred during active 
military service in Southwest Asia will preclude payment of 
compensation under this section.  38 U.S.C.A. §§ 1113, 1117, 
1118 (West 1991 & Supp. 2002); 38 C.F.R. § 3.317 (2001).  

The Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-__ (December 27, 2001), § 202, expanded 
"undiagnosed illness" to include "medically unexplained 
chronic multi-symptom illness," such as fibromyalgia, 
chronic fatigue syndrome, and irritable bowel syndrome.  This 
addition became effective on March 1, 2002.  

The evidence indicates that the veteran served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  The veteran maintains that he has undiagnosed illnesses 
manifested by night sweats and chronic fatigue syndrome to 
include headaches, muscle pain and twitching, and dizziness. 

The evidence shows that health professionals have tried to 
find a diagnosis for the various symptoms at various times; 
however, where a medical professional has offered a 
diagnosis, doubt or disagreement has surrounded that 
diagnosis.  The most recent (July 2002) VA medical opinion 
concludes that no cause has been found for any claimed 
symptom.  The Board finds this conclusion to be compelling.  

As noted above, presumptive service connection under 
38 C.F.R. § 3.317 requires that these symptoms be manifested 
to a degree of at least 10 percent by December 31, 2001.  The 
RO specifically denied service connection for night sweats on 
the basis that they do not meet this criterion.  See November 
27, 2002, SSOC, p. 9.  The Board notes however, that 
compensable ratings are available for a variety of skin 
disorders.  See 38 C.F.R. § 4.118.  Thus, the veteran's 
chronic nightsweats were manifested to a degree of 10 percent 
or more by the delimiting date. 

The RO denied service connection for chronic fatigue syndrome 
on the basis that this is a diagnosed illness rather than an 
undiagnosed illness.  The Board must reject this reasoning.  
The Board notes that the term "chronic fatigue syndrome" 
itself is not a diagnosed illness.  Rather, it is a term used 
to denote a cluster of symptoms of unknown etiology.  See 
Dorland's Illustrated Medical Dictionary 1627 (28th ed. 
1994).  Moreover, as noted above, a recent statutory change 
has specifically added "chronic fatigue syndrome" to the 
list of symptoms for which service connection is available 
under 38 C.F.R. § 3.117.  Thus, with respect to the veteran's 
claims of service connection for night sweats, chronic 
fatigue syndrome, headaches, dizziness, and muscle pain and 
twitching, the Board reiterates that none of these symptoms 
have been attributed to a known medical diagnosis.  

Also, with respect to claimed symptoms, 38 C.F.R. § 4.88a 
associates fatigue, headaches, generalized muscle aches or 
weakness, migratory joint pains, neurologic signs and 
symptoms, and sleep disturbance, with "chronic fatigue 
syndrome".  These symptoms are rated under Diagnostic Code 
6384, under which these symptoms were manifested to a degree 
of 10 percent or more prior to the delimiting date.

The Board finds that each claimed symptom has been chronic, 
that is, each has been manifested continuously for a period 
of six months or more.  Finally, the Board finds that no 
affirmative evidence of supervening conditions, willful 
misconduct or affirmative evidence that the condition was not 
incurred during active military service in Southwest Asia has 
been submitted.  Although some evidence suggests that night 
sweats might have been caused by an insect bite prior to 
service in the Persian Gulf, the bulk of the medical evidence 
does not suggest such a conclusion.  Likewise, one physician 
feels that all the symptoms are the result of bacterial 
exposure in the Persian Gulf; however, even if so, service 
connection would still be available.  

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that the evidence favors 
the claims for service connection for night sweats, due to 
undiagnosed illness and for symptoms of dizziness, headaches, 
and muscle pain and twitching (all characterized as chronic 
fatigue syndrome), due to undiagnosed illness.  Thus, the 
claims of service connection for night sweats, due to 
undiagnosed illness and for dizziness, headaches, and muscle 
pain and twitching all characterized as chronic fatigue 
syndrome due to undiagnosed illness must be granted.


ORDER

1.  Entitlement to service connection for an undiagnosed 
illness manifested by night sweats is granted.

2.  Entitlement to service connection for dizziness, 
headaches, and muscle pain and twitching (all characterized 
as chronic fatigue syndrome), due to undiagnosed illness, is 
granted.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

